DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matter, III et al. (US 2012/0031601, herein Matter).
In regards to claim 1, Matter discloses
A heat exchange unit (Fig.2) for a heat exchanger (Fig.6), the heat exchange unit comprising:
a plurality of plain fins (172) stacked perpendicularly to a first plane (see Fig.A below, fins 172 are stacked perpendicular to the first plane), such that a first fluid (air) is communicable through the first plane between the fins; and
a plurality of tubes (164) for communicating a second fluid (refrigerant) therethrough for heat exchange with the first fluid, the tubes extending perpendicularly through the fins, each tube comprising an oblique cross-section (Fig.11) having a pair of opposing first sides (top and bottom sides) and a pair of opposing second sides (256),
wherein for each oblique cross-section, the first sides are perpendicular to the first plane (Figs.6 and 11) and the second sides are angled approximately 60° to the first plane (paragraph 75, angle 260 is disclosed to be 30° which is the angle of attack, thus the second side 256 is angled 60° to the first plane), the first sides being longer than the second sides (Fig.11).

    PNG
    media_image1.png
    719
    688
    media_image1.png
    Greyscale

In regards to claim 2, Matter discloses that each tube comprises an internal rib (214) extending therethrough.
In regards to claim 3, Matter discloses that the tubes are joined to the fins by brazing (paragraph 4).
In regards to claim 4, Matter discloses that each fin comprises a plurality of collars (190) joining the tubes to the fin.
In regards to claim 5, Matter discloses that each tube is filleted at edges thereof represented by corners of the oblique cross-section (Fig.11).
In regards to claim 6, Matter discloses that the tubes are identically oriented relative to the first plane (Figs.6 and 7).
In regards to claim 7, Matter discloses that the tubes are arranged along a single row of each fin and along the first plane (Fig.7).
In regards to claim 8, Matter discloses that the tubes are formed of an aluminium material (paragraph 53).
In regards to claim 9, Matter discloses
A method for manufacturing a heat exchange unit for a heat exchanger (Figs.6 and 7), the method comprising:
forming a plurality of holes (188) in each of a plurality of plain fins (172);
stacking the fins perpendicularly to a first plane (see Fig.A above), such that a first fluid (air) is communicable through the first plane between the fins;
forming a plurality of tubes (164) for communicating a second fluid (refrigerant) therethrough for heat exchange with the first fluid, each tube comprising an oblique cross- section (Fig.11) having a pair of opposing first sides (top and bottom sides) and a pair of opposing second sides (256), the first sides being longer than the second sides (Fig.11);
inserting the tubes into the holes and perpendicularly through the fins, such that for each oblique cross-section, the first sides are perpendicular to the first plane (Figs.6, 7 and 11) and the second sides are angled approximately 60° to the first plane (paragraph 75, angle 260 is disclosed to be 30° which is the angle of attack, thus the second side 256 is angled 60° to the first plane); and
performing a joining process for joining the tubes to the fins to thereby form the heat exchange unit (Figs.6 and 7).
In regards to claim 10, Matter discloses that each tube comprises an internal rib (214) extending therethrough.
In regards to claim 11, Matter discloses that the joining process comprises a brazing process for brazing the tubes to the fins (paragraph 4).
In regards to claim 12, Matter discloses that said forming of the holes in each fin comprises forming a collar (190) at each hole for joining the tubes to the fin.
In regards to claim 13, Matter discloses that each tube is filleted at edges thereof represented by corners of the oblique cross-section (Fig.11).
In regards to claim 14, Matter discloses that the holes in the fins are formed such that the tubes are identically oriented relative to the first plane (Fig.7).
In regards to claim 15, Matter discloses that the holes are formed along a single row of each fin and along the first plane (Fig.7).
In regards to claim 16, Matter discloses
A heat exchanger (Fig.6) comprising:
an inlet (68) for receiving a second fluid (refrigerant);
an outlet (74) for discharging the second fluid; and
a heat exchange unit comprising:
a plurality of plain fins (172) stacked perpendicularly to a first plane (Fig.A above), such that a first fluid (air) is communicable through the first plane between the fins; and
a plurality of tubes (164) fluidically communicative with the inlet and outlet for communicating the second fluid therethrough for heat exchange with the first fluid, the tubes extending perpendicularly through the fins (Fig.7), each tube comprising an oblique cross-section (Fig.11) having a pair of opposing first sides (top and bottom sides) and a pair of opposing second sides (256),
wherein for each oblique cross-section, the first sides are perpendicular to the first plane (Figs.6 and 11) and the second sides are angled approximately 60° to the first plane (paragraph 75, angle 260 is disclosed to be 30° which is the angle of attack, thus the second side 256 is angled 60° to the first plane), the first sides being longer than the second sides (Fig.11).
In regards to claim 17, Matter discloses a set of headers (70, 72) joined to the tubes and fluidically communicative with the inlet and outlet, each header comprising a set of baffles (paragraph 54, 170) for distributing the second fluid through the tubes.
In regards to claim 19, Matter discloses that each tube further comprises an internal rib (214) extending therethrough.
In regards to claim 20, Matter discloses that the tubes are formed of an aluminium material (paragraph 53).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a plurality of extension elbows for joining the tubes to another plurality of tubes, each extension elbow comprising oblique cross-sectional ends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763